Citation Nr: 0205687	
Decision Date: 06/03/02    Archive Date: 06/13/02	

DOCKET NO.  96-15 283	)	DATE
	)
	)             
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a rating in excess of 10 percent for right 
knee bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1958 to February 1962.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
of Department of Veterans Affairs (VA) Regional Office (RO).  
In March 1996, the veteran filed a timely substantive appeal 
to a February 1996 statement of the case issued by the RO.  
At that time, four claims were addressed by the RO and 
appealed by the veteran.  Two of those four issues service 
connection for bilateral hearing loss and tinnitus, have been 
resolved in the veteran's favor, and are not before the 
Board.  


FINDINGS OF FACT

1.  The veteran's low back problems following an injury in 
service constituted an acute and transitory condition that 
resolved without residual disability..

2.  The veteran's current low back disability is not shown to 
be related to his back injury/complaints in service or to his 
service-connected right knee disorder.

3.  The veteran's service connected right knee disability 
(bursitis) is manifested by subjective complaints of pain; no 
associated impairment of function, including loss of motion 
or instability, loss or decrease in strength, speed, 
coordination, or endurance, or due to pain is shown.  


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 and 3.310(a) (2001).  

2.  A rating in excess of 10 percent for knee bursitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5019, 5257, 5260, 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records reveal the veteran received treatment 
for both a right knee injury and for a low back injury.  A 
May 10, 1960 outpatient treatment report notes a back injury 
at the L-3 level caused by an auto accident that day.  There 
was no neurological impairment.  X-ray studies were negative.  
The veteran was treated conservatively on an outpatient 
basis.  A treatment report dated May 27, 1960 indicates that 
the veteran was seen for lumbar-sacral region pain associated 
with his injury earlier that month.  No relief from heat 
treatment was reported.  

An August 1960 x-ray study did report unilateral 
sacralization of the transverse process of L-5 on the left 
with the sacrum.  There was no sclerosis about this anomalous 
joint.  There was an increased lordosis of the lower lumbar 
vertebrae reported.  

On separation examination in August 1961, no low back 
complaints or pathology were reported. 

The veteran filed a claim seeking VA compensation in February 
1962.  The claim did not include a low back problem.  On VA 
examination in April 1962 a back disability was not reported 
or noted.  

The veteran was hospitalized from December 2nd to the 11th, 
1963 for complaints of right knee difficulties.  There were 
no complaints regarding the back.  Physical evaluation of the 
back revealed a normal lumbar curve on bending.  No back pain 
or back disability was indicated.  In March 1967, a detailed 
orthopedic evaluation of the right knee was performed.  X-ray 
studies failed to reveal any significant abnormalities.  The 
diagnosis reported the following:

The diagnosis of chronic bursitis, right 
knee, should be changed to: 
Psychophysiologic musculoskeletal 
reaction.

A December 1994 treatment report notes lower back pain.  The 
veteran stated that the pain started ten years earlier 
(1984).  A February 1995 treatment report noted his 
complaints of a chronic back problem. 

On VA evaluation in June 1995, the veteran reported right 
knee and lower back pain.  He indicted the pain in his right 
knee was not localized, but was widespread over the anterior 
aspect of the knee joint.  The examiner reported that an MRI 
study several years earlier was negative for disc herniation, 
but did show a mild disc bulge at the level of L5/S1 and some 
facet arthropathy in the lower portion of the lumbar spine.  
It was reported that the veteran did have some degenerative 
changes in the back.  These finding were indicated to be what 
would be anticipated in a man fifty-five years old and 
weighing two hundred and forty pounds.  The examiner stated 
(erroneously, as noted above) that there was no actual 
history of injury to the back in service.  With regard to the 
back disability, the examiner found no connection between the 
back complaints and the right knee condition.  The examiner 
concluded that the exact basis for the right knee pain was 
not entirely clear.  Following his review of additional x-
rays studies, it was found that all compartments were of 
normal size and configuration, that there was no abnormal 
soft tissue density, and that x-rays were entirely normal.  
The veteran's apparent periods of swelling in the right knee, 
by history, were cited.  The examiner reported that this had 
lead to a diagnosis of bursitis involving the anterior aspect 
of the right knee.  However, no swelling was found on this 
examination. 

At a hearing before a hearing officer at the RO in October 
1996, the veteran noted pain associated with his right knee.  
He indicated that walking was fine, but that he was unable to 
run because the knee tightened up.  The veteran also 
indicated that he could not stand on his feet for long 
periods of time.  When asked how often he went to a doctor 
for treatment of this disability, he stated that after 40 
years he had learned to live with the condition.  

With regard to the issue of service connection for a back 
disability, the veteran's representative disputed the 
findings of the VA examiner in June 1995, noting the 
two instances of treatment during the veteran's active 
service indicating a back injury.  An additional VA 
examination was requested.  The veteran appeared to report 
that a doctor had told him that his knee condition aggravates 
and causes a problem with his lower back.  He noted a Dr. 
"C." (a non-VA physician), but did not give the exact year or 
location of this treatment.  The hearing officer asked the 
veteran to get these statements from this doctor to show a 
connection between the knee and back.  The hearing officer 
also indicated that the VA could request these records from 
any private doctor if it is given the necessary information 
from the veteran, with the assistance of his representative 
(Hearing Transcript at 10, 11).   

In November 1996, the RO sought additional information from 
the veteran, specifically including better identification of 
the doctor he mentioned at his hearing.  No direct response 
was received regarding this request for information.  The 
request was repeated in September 1997, again without 
response.  Additional VA outpatient treatments from 1996 were 
obtained by the RO.  An additional effort to obtain more 
recent medical records was again initiated by the RO in 1998.  
In October 1998, additional VA medical records from January 
1997 to September 1998 were obtained.  None of these medical 
records indicates objective evidence of a severe right knee 
disability or a back disorder related to service or a service 
connected disability.

At the request of the veteran, an additional VA examination 
was performed in October 2000.  The examiner stated that he 
had reviewed the claims folder.  A detailed evaluation of the 
veteran's history was reported.  On examination, the 
veteran's gait was normal.  He was able to walk on his toes 
and heels without difficulty.  There was full range of knee 
motion.  Ligaments, including the cruciates and collaterals, 
were intact.  There was no swelling.  The veteran was "mildly 
tender" about the anterior aspect of the patella.  There was 
no effusion.  The examiner cited the veteran's history of 
complaints of frequent knee pain and commented that should 
there have been some significant problems within the knee 
joint for this period of time, degenerative arthritis would 
be easily visible from films.  Such was not the case.  The 
examination was entirely negative.  The examiner stated, in 
pertinent part:

It does seem to me that the veteran did 
have trauma to the anterior aspect of the 
knee, and probably had a collection of 
fluid within the prepatellar bursa, but 
this was treated and has become 
asymptomatic at the present time.  I can 
find no evidence of functional impairment 
due to pain, or loss of normal excursion, 
or loss of decrease in strength, 
coordination, and endurance.  The knee is 
stable.

In March 2001, the RO received two statements from friends of 
the veteran who noted that his equilibrium was bad when he 
walks.  Poor balance was indicated.

In a supplemental statement of the case issued in August 
2001, the RO specifically cited to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The veteran's 
representative presented written argument in February and 
April 2002.

II.  Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107(West Supp. 2001)).  Regulations implementing the VCAA 
have now been published.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (a)).  The VCAA and implementing regulations 
eliminate the concept of a well-grounded claim and redefine 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The VCAA and implementing regulations apply in the instant 
case, but the Board finds that the mandates of the new law 
and regulations are met.  [The Board notes that Dyment v. 
Principi, No. 00-7075 at 7 Fed. Cir. (April 24, 2002) and 
Bernklau v. Principi, No. 00-7122 at 7 Fed. Cir. (May 20, 
2002) have recently held that the "duty to assist" 
provisions of Section 3(a) of the VCAA do not have 
retroactive effect.  Nevertheless, the Board remains bound by 
VAOPGCPREC 11-2000, which held that they do.]  The claims 
have been considered on the merits.  The veteran has 
undergone numerous VA evaluations to determine the nature and 
etiology of the disabilities at issue.  The supplemental 
statement of the case issued in August 2001 specifically 
noted the VCAA. 

The veteran himself has indicated a minimum amount of 
treatment associated with his service-connected knee and back 
disabilities.  With regard to the reference to a Dr. "C.", 
the Board must find that the veteran has failed to provide 
the VA with adequate information to obtain records from this 
doctor.  The duty to assist "is not a one-way street."  
Furthermore, while the veteran states that Dr. C. indicated 
to him that his low back disability could have been caused by 
his right knee disability, he does not state Dr. C has ever 
reduced such opinion to writing.  The hearing officer in 
October 1996 was specific regarding this request for 
information.  Two requests for this information were made, in 
November 1996 and September 1997, without response.  The 
Board finds that, in light of the extensive efforts already 
made, further attempts at development are not justified.  

III. Service Connection for a Low Back Disability

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993). 
The veteran was seen for a low back injury in service more 
than 40 years ago.  However, the record is devoid of any 
evidence of a chronic back disability until many years 
thereafter.  His service separation examination revealed no 
back disability.  The veteran himself did not claim service 
connection for a low back disability when he filed his 
initial claim for VA benefits.  

With regard to the June 1995 VA examination, the Board notes 
that the veteran's representative objected to the comment by 
the examiner that there was no actual history of injury to 
the veteran's back in service.  The Board acknowledges that a 
low back injury in service is amply documented.  However, the 
Board also finds that there is no medical evidence of record 
supporting a conclusion that any current low back disability 
is related to the injury in service.  The veteran himself, in 
the December 1994 treatment report, indicated that his 
chronic low back pain began many years after his discharge 
from active service. 

The Board finds that the veteran's back injury in service was 
an acute and transitory event that resolved without residual 
disability.  That the veteran does not even contend that he 
had a low back disability immediately following service, that 
VA examinations following service did not reveal a back 
disability, that the service separation examination did not 
reveal any low back disability all support this 
determination.  

For a showing of a chronic disease in service, such as a 
chronic back disability, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish a chronic condition that 
can be linked to service.  When the fact of chronicity in 
service is not adequately supported, as in this case, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Based on a total lack of 
evidence in service of a chronic back disability following 
the low back injury in 1960, the fact that there was no 
treatment for a low back disability until many years 
following discharge from active service, and that there is no 
competent evidence relating current low back disability to 
service or to any event therein, the Board finds that the 
preponderance of evidence is against this claim, and that it 
must be denied.
The veteran also contends that his low back disability could 
be due to his service-connected right knee disability.  A 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  At the hearing in October 
1996, the veteran indicated that doctors who treated him in 
the past had indicated that his knee condition aggravated 
and/or caused a lower back problem.  However, he has not 
produced those opinions for the record, nor provided adequate 
assistance to enable VA to obtain such evidence.   

The Board must find that the medical opinion of June 1995 is 
entitled to great probative weight regarding the issue of 
secondary service connection.  The examiner found no 
connection between the low back disability and the right knee 
disability.  While the examiner failed to note there was a 
back injury during service, this error is not critical to the 
matter of secondary service connection, where nexus to a 
service connected disability is determinative. 

In addition, the Board notes that the medical evidence of 
record does not support the conclusion that the veteran's low 
back disorder is due to his right knee disability.  The 
minimal degree of right knee disability shown only supports 
this determination. With regard to the veteran's own 
contention that his back disability is the result of either 
his right knee disorder or an injury in service, the Court 
has made clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The veteran is a 
layperson, and lacks the medical expertise for his opinion in 
this matter to be competent evidence.   

IV.  An increased Rating for a Right Knee Disorder  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  The veteran's right knee 
bursitis has been evaluated under 38 C.F.R. § 4.71a, Code 
5019.  Under Code 5019, the disability is rated based on 
limitation of motion of the affected parts.  In this case, 
the RO has evaluated the right knee disability under 
38 C.F.R. § 4.71, Code 5257 (impairment of the knee).  Under 
this diagnostic code, severe recurrent subluxation or lateral 
instability warrants a 30 percent evaluation, moderate 
recurrent subluxation or lateral instability warrants a 20 
percent evaluation and slight recurrent subluxation or 
lateral instability warrants a 10 percent disability 
evaluation.

There is no evidence that the right knee is currently 
manifested by either slight recurrent subluxation or slight 
lateral instability.  Hence, it would appear that another 
diagnostic code might be more appropriate.  Significantly, 
however, because the veteran shows essentially full extension 
and flexion, a compensable rating under Codes 5260 
(limitation of flexion) or 5261 (limitation of extension) 
would also appear to be inappropriate.  The VA examination of 
October 2000, which the Board finds was thorough and entitled 
to great probative weight, revealed there was full range of 
motion in the knee.  There was no functional impairment due 
to pain.  While the veteran's representative has criticized 
the VA examination of June 1995, no such criticism has ever 
was made regarding the October 2000 examination.  A 10 
percent evaluation under 38 C.F.R. § 4.71a, Code 5003 
(degenerative arthritis) is also inappropriate because 
multiple x-ray studies have not shown arthritis in the knee.  

The Board has considered the veteran's complaints of severe 
pain and limitations of function he associates with his right 
knee disability in light of the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA regulations mandate 
consideration of functional impairment due to pain.  In this 
case, however, the Board finds that the medical evidence does 
not support the contentions of the veteran regarding severe 
pain and limitations of function associated with his right 
knee disability.  The regulation provides the caveat that 
dysfunction due to pain must be supported by adequate 
pathology as well as being evidenced by the visible behavior 
by the claimant.  38 C.F.R. § 4.40 (emphasis added).  No is 
no medical record that supports a conclusion that the veteran 
is in severe, moderate or constant pain due to his service-
connected right knee disability.  In fact, the examiner in 
October 2000 stated that the service-connected disability had 
become "asymptomatic".  Such findings do not reflect adequate 
pathology of a right knee disorder to support a rating in 
excess of 10 percent.

The Board has considered all potential applicable diagnostic 
codes.  However, there is no diagnostic code that provides a 
basis for assigning a higher rating  The Board has also 
considered whether the record raises the matter of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

Service connection for a low back disorder is denied.

A rating in excess of 10 percent for right knee bursitis is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

